Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-10, and 12-25 have been examined and rejected. This Office action is responsive to the RCE filed on 01/18/2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 20 and 21 recites “the second user input selects the first direction of navigation without selecting an ending location of a path that traverses in the first direction of navigation and connects the starting location to the ending location”, wherein the meaning of “without selecting an ending location” and “the first direction of navigation and connects the starting location to the ending location” contradicts with each other, as the ending location is not determined yet when the second user input is detected. Based on claim 1 methods steps, “determining the ending location …” occurs as a subsequent step in response to “detecting the second user input”. For examination purpose, examiner interprets the ending location is determined after the second user input is detected. 
Examiner suggests using clear and precise claim elements to describe the relationships of the first user input, the second user input, and the ending location.
Claims 2-10, and 12-19, 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 


Claims 1, 5-8, 12, and 20-23 are rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach).

As to independent claim 1, Greenberg teaches a method (paragraph [0004], a computer-implemented method for generating navigation directions to avoid areas having location-dependent driving restrictions is provided), comprising: 
at an electronic device with a display and one or more input devices (Fig. 2, paragraph [0022], a display 126 such as a touchscreen; one or more audio input components 130):
displaying a map of a geographic region on the display (paragraph [0036], FIGS. 3A-3D illustrate example user interfaces 300-390 for presenting restriction-based navigation directions on a map display via a navigation application executing on an electronic device); 
detecting, via the one or more input devices, a first user input to select a starting location on the map (paragraph [0019], the electronic device 102 obtains navigation data to navigate the user from an origin location to a destination location in the form of a sequence of navigation instructions or maneuvers; The display 110 in some implementations is a touchscreen and includes a software keyboard for entering text input, which may include the name or address of a point of origin; user entering the point of origin is the first user input);
(paragraph [0034], The map display may include user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; user swiping left is the second user input selecting a first direction of navigation, and the swiping does not specify the ending location; the route specified by the swiping gesture extends beyond the swiping gesture as the swiping only indicates the travel direction, with somewhere along the route as the intended ending location);
in response to detecting the second user input, determining a path on the map (paragraph [0034]-[0035], user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; when a route is selected that includes a segment within the restricted area for a driving restriction, the navigation application 154 may present a prompt or user control for providing information related to the identified driving restriction).
Greenberg does not teach:
determining the ending location based on the starting location and the first direction of navigation;

 Fleizach teaches:
determining the ending location based on the starting location and the first direction of navigation (paragraph [0068], As user 105 moves along the input trajectory (and thus along a virtual geographic trajectory), new paths and points of interest become nearby. Therefore, upcoming intersections, nearby paths and nearby points of interest can be determined based on a point (e.g., a current point) in the input trajectory and/or a direction of the trajectory (to determine a direction associated with "upcoming" locations); the nearby points of interest is the ending location; the starting location is wherein the user gesture first touches the screen/current point); and 
providing, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location (paragraph [0064], audio output indicative of the geographic-trajectory characteristics can be provided. The audio output can include, e.g., a direction, a distance (e.g., "2 miles from starting location" or "1 mile Southeast from home"), a name of a street ("approaching Broadway"), a name of a point of interest ("pool on your left"), and/or an indication as to whether the geographic trajectory is following another trajectory (e.g., of a path or route between locations); paragraph [0068], an upcoming intersection is automatically announced (e.g., when the intersection becomes less than a threshold distance away from a current point). In some instances, an upcoming intersection is announced after detecting particular input; paragraph [0024], City-level data is therefore provided to a visually impaired user such that he can gain an understanding of spatial properties within an area. User input can be used to repeatedly adjust a map's coverage and to determine what type of information to present to the user (e.g., nearby locations, directions or intersecting streets); city-level data is the verbosity setting).
Since Greenberg teaches a method of providing a navigation path on map display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Fleizach, as the prior arts are in the same application field of providing map based travel guidance information, and Fleizach further teaches user gesture to select a starting location on map. By incorporating Fleizach into Greenberg would improve the integrity of Greenberg’s system by allowing an upcoming intersection is automatically announced (Fleizach, paragraph [0068]).

As to independent claim 20, Greenberg teaches an electronic device (Fig. 2, an electronic device 102), comprising: 
a display (Fig. 2, a display 126); 
a speaker (Fig. 2, audio out 132); 
one or more input devices (Fig. 2, paragraph [0022], a display 126 such as a touchscreen; one or more audio input components 130); 
one or more processors (Fig. 2, processor 120); 
memory (Fig. 2, processor 122); and 
(paragraph [0031], The navigation application 154 can include compiled instructions and/or instructions in any suitable programmable language interpretable at runtime, and executable on the one or more processors 120), the one or more programs including instructions for:
displaying a map of a geographic region on the display (paragraph [0036], FIGS. 3A-3D illustrate example user interfaces 300-390 for presenting restriction-based navigation directions on a map display via a navigation application executing on an electronic device); 
detecting, via the one or more input devices, a first user input to select a starting location on the map (paragraph [0019], the electronic device 102 obtains navigation data to navigate the user from an origin location to a destination location in the form of a sequence of navigation instructions or maneuvers; The display 110 in some implementations is a touchscreen and includes a software keyboard for entering text input, which may include the name or address of a point of origin; user entering the point of origin is the first user input);
after the first user input, detecting, via the one or more input devices, a second user input to select a first direction of navigation from the starting location, wherein the second user input selects the first direction of navigation without selecting an ending location of a path that traverses in the first direction of navigation and connects the starting location to the ending location, and wherein the path extends beyond a location of the second user input (paragraph [0034], The map display may include user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; user swiping left is the second user input selecting a first direction of navigation, and the swiping does not specify the ending location; the route specified by the swiping gesture extends beyond the swiping gesture);
in response to the second user input, determining a path on the map (paragraph [0034]-[0035], user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; when a route is selected that includes a segment within the restricted area for a driving restriction, the navigation application 154 may present a prompt or user control for providing information related to the identified driving restriction).
Greenberg does not teach:
determining the ending location based on the starting location and the first direction of navigation;
providing, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location.
 Fleizach teaches:
determining the ending location based on the starting location and the first direction of navigation (paragraph [0068], As user 105 moves along the input trajectory (and thus along a virtual geographic trajectory), new paths and points of interest become nearby. Therefore, upcoming intersections, nearby paths and nearby points of interest can be determined based on a point (e.g., a current point) in the input trajectory and/or a direction of the trajectory (to determine a direction associated with "upcoming" locations); the nearby points of interest is the ending location; the starting location is wherein the user gesture first touches the screen/current point); and 
providing, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location (paragraph [0064], audio output indicative of the geographic-trajectory characteristics can be provided. The audio output can include, e.g., a direction, a distance (e.g., "2 miles from starting location" or "1 mile Southeast from home"), a name of a street ("approaching Broadway"), a name of a point of interest ("pool on your left"), and/or an indication as to whether the geographic trajectory is following another trajectory (e.g., of a path or route between locations); paragraph [0068], an upcoming intersection is automatically announced (e.g., when the intersection becomes less than a threshold distance away from a current point). In some instances, an upcoming intersection is announced after detecting particular input; paragraph [0024], City-level data is therefore provided to a visually impaired user such that he can gain an understanding of spatial properties within an area. User input can be used to repeatedly adjust a map's coverage and to determine what type of information to present to the user (e.g., nearby locations, directions or intersecting streets); city-level data is the verbosity setting).
Since Greenberg teaches a device of providing a navigation path on map display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Fleizach, as the prior an upcoming intersection is automatically announced (Fleizach, paragraph [0068]).

As to independent claim 21, Greenberg teaches non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by one or more processors of an electronic device with a display and one or more input devices, cause the electronic device to (Fig. 2, memory 122 for storing navigation application program, 120 is the processor, paragraph [0031], The navigation application 154 can include compiled instructions and/or instructions in any suitable programmable language interpretable at runtime, and executable on the one or more processors 120), the one or more programs including instructions for:
display a map of a geographic region on the display (paragraph [0036], FIGS. 3A-3D illustrate example user interfaces 300-390 for presenting restriction-based navigation directions on a map display via a navigation application executing on an electronic device); 
detect, via the one or more input devices, a first user input to select a starting location on the map (paragraph [0019], the electronic device 102 obtains navigation data to navigate the user from an origin location to a destination location in the form of a sequence of navigation instructions or maneuvers; The display 110 in some implementations is a touchscreen and includes a software keyboard for entering text input, which may include the name or address of a point of origin; user entering the point of origin is the first user input);
after the first user input, detecting, via the one or more input devices, a second user input to select a first direction of navigation from the starting location, wherein the second user input selects the first direction of navigation without selecting an ending location of a path that traverses in the first direction of navigation and connects the starting location to the ending location, and wherein the path extends beyond a location of the second user input (paragraph [0034], The map display may include user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; user swiping left is the second user input selecting a first direction of navigation, and the swiping does not specify the ending location; the route specified by the swiping gesture extends beyond the swiping gesture);
in response to the second user input, determine a path on the map (paragraph [0034]-[0035], user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; when a route is selected that includes a segment within the restricted area for a driving restriction, the navigation application 154 may present a prompt or user control for providing information related to the identified driving restriction).
Greenberg does not teach:

provide, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location.
 Fleizach teaches:
determine the ending location based on the starting location and the first direction of navigation (paragraph [0068], As user 105 moves along the input trajectory (and thus along a virtual geographic trajectory), new paths and points of interest become nearby. Therefore, upcoming intersections, nearby paths and nearby points of interest can be determined based on a point (e.g., a current point) in the input trajectory and/or a direction of the trajectory (to determine a direction associated with "upcoming" locations); the nearby points of interest is the ending location; the starting location is wherein the user gesture first touches the screen/current point); and 
provide, based on a verbosity setting, audio that includes traversal information about traversing along the path in the geographic region in the first direction of navigation and from the starting location to the ending location (paragraph [0064], audio output indicative of the geographic-trajectory characteristics can be provided. The audio output can include, e.g., a direction, a distance (e.g., "2 miles from starting location" or "1 mile Southeast from home"), a name of a street ("approaching Broadway"), a name of a point of interest ("pool on your left"), and/or an indication as to whether the geographic trajectory is following another trajectory (e.g., of a path or route between locations); paragraph [0068], an upcoming intersection is automatically announced (e.g., when the intersection becomes less than a threshold distance away from a current point). In some instances, an upcoming intersection is announced after detecting particular input; paragraph [0024], City-level data is therefore provided to a visually impaired user such that he can gain an understanding of spatial properties within an area. User input can be used to repeatedly adjust a map's coverage and to determine what type of information to present to the user (e.g., nearby locations, directions or intersecting streets); city-level data is the verbosity setting).
Since Greenberg teaches a medium of providing a navigation path on map display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Fleizach, as the prior arts are in the same application field of providing map based travel guidance information, and Fleizach further teaches user gesture to select a starting location on map. By incorporating Fleizach into Greenberg would improve the integrity of Greenberg’s system by allowing an upcoming intersection is automatically announced (Fleizach, paragraph [0068]).

As to dependent claim 22, the rejection of claim 1 is incorporated. Fleizach teaches the method of claim 1, wherein the ending location includes an intersection that is closest to the starting location in the first direction of navigation (paragraph [0068], upcoming intersections, nearby paths and nearby points of interest can be determined based on a point (e.g., a current point) in the input trajectory and/or a direction of the trajectory (to determine a direction associated with "upcoming" locations)).

claim 23, the rejection of claim 1 is incorporated. Greenberg teaches he method of claim 1, the method further comprising: selecting the starting location and after detecting the second user input (paragraph [0019], user entering the point of origin is the first user input; paragraph [0034], The map display may include user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right).
Greenberg does not teach:
after selecting the navigation route, detecting, via the one or more input devices, a third user input and movement of the third user input to a first location on the map; 
in response to detecting movement of the third user input to the first location on the map: selecting a second direction of navigation based on a relative direction between the starting location and the first location on the map; 
determining a second ending location based on the starting location and the second direction of navigation; and 
providing, based on the verbosity setting, second audio information that includes traversal information about traversing from the starting location to the second ending location in the second direction of navigation; 
after providing the second audio information, detecting further movement of the third user input to a second location on the map; and 
in response to detecting further movement of the third user input to the second location on the map: 
selecting a third direction of navigation based on a relative direction between the starting location and the second location on the map; 

providing, based on the verbosity setting, third audio information that includes traversal information about traversing from the starting location to the third ending location in the third direction of navigation.
	Fleizach teaches:
after selecting the navigation route, detecting, via the one or more input devices, a third user input and movement of the third user input to a first location on the map (paragraph [0095], Device 115 can determine directions between the starting location and the identified AMC-theater location; User 105 can thus move his finger down a screen of device 115); 
in response to detecting movement of the third user input to the first location on the map: selecting a second direction of navigation based on a relative direction between the starting location and the first location on the map (paragraph [0095], As shown in FIG. 11B, upon detecting that the user has completed the input-space equivalent of the one-mile movement, an audio signal 125g can direct the user to stop, turn West and travel 1.2 miles along Alves Drive); 
determining a second ending location based on the starting location and the second direction of navigation (paragraph [0095], As shown in FIG. 11B, upon detecting that the user has completed the input-space equivalent of the one-mile movement, an audio signal 125g can direct the user to stop, turn West and travel 1.2 miles along Alves Drive); and 
(paragraph [0095], As shown in FIG. 11B, upon detecting that the user has completed the input-space equivalent of the one-mile movement, an audio signal 125g can direct the user to stop, turn West and travel 1.2 miles along Alves Drive; paragraph [0068], an upcoming intersection is automatically announced (e.g., when the intersection becomes less than a threshold distance away from a current point). In some instances, an upcoming intersection is announced after detecting particular input); 
after providing the second audio information, detecting further movement of the third user input to a second location on the map (paragraph [0095], Device 115 can determine directions between the starting location and the identified AMC-theater location; User 105 can thus move his finger down a screen of device 115; with further finger movement); and 
in response to detecting further movement of the third user input to the second location on the map: selecting a third direction of navigation based on a relative direction between the starting location and the second location on the map (paragraph [0095], As shown in FIG. 11B, upon detecting that the user has completed the input-space equivalent of the one-mile movement, an audio signal 125g can direct the user to stop, turn West and travel 1.2 miles along Alves Drive);
determining a third ending location based on the starting location and the third direction of navigation  (paragraph [0095], As shown in FIG. 11B, upon detecting that the user has completed the input-space equivalent of the one-mile movement, an audio signal 125g can direct the user to stop, turn West and travel 1.2 miles along Alves Drive);  and 
providing, based on the verbosity setting, third audio information that includes traversal information about traversing from the starting location to the third ending location in the third direction of navigation (paragraph [0095], As shown in FIG. 11B, upon detecting that the user has completed the input-space equivalent of the one-mile movement, an audio signal 125g can direct the user to stop, turn West and travel 1.2 miles along Alves Drive; paragraph [0068], an upcoming intersection is automatically announced (e.g., when the intersection becomes less than a threshold distance away from a current point). In some instances, an upcoming intersection is announced after detecting particular input).
Since Greenberg teaches a device of providing a navigation path on map display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Fleizach, as the prior arts are in the same application field of providing map based travel guidance information, and Fleizach further teaches user gesture to select a starting location on map. By incorporating Fleizach into Greenberg would improve the integrity of Greenberg’s system by allowing an upcoming intersection is automatically announced (Fleizach, paragraph [0068]).



claim 5, the rejection of claim 1 is incorporated. Fleizach teaches the method of claim 1, determining the ending location based on the starting location and the first direction of navigation comprises:
determining a first intersection along the path from the starting location; and designating the first intersection as the ending location (paragraph [0068], As user 105 moves along the input trajectory (and thus along a virtual geographic trajectory), new paths and points of interest become nearby. Therefore, upcoming intersections, nearby paths and nearby points of interest can be determined based on a point (e.g., a current point) in the input trajectory and/or a direction of the trajectory (to determine a direction associated with "upcoming" locations); the upcoming intersection is the determined ending location).

As to dependent claim 6, the rejection of claim 1 is incorporated. Greenberg teaches the method of claim 1, wherein in response to detecting the second user input, determining a path on the map (paragraph [0034]-[0035], user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; when a route is selected that includes a segment within the restricted area for a driving restriction, the navigation application 154 may present a prompt or user control for providing information related to the identified driving restriction).
Greenberg does not teach:
in accordance with a determination of at least one point of interest along the path between the starting location and the ending location, providing the audio that includes 
Fleizach teaches:
in accordance with a determination of at least one point of interest along the path between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the at least one point of interest (paragraph [0064], audio output indicative of the geographic-trajectory characteristics can be provided. The audio output can include, e.g., a direction, a distance (e.g., "2 miles from starting location" or "1 mile Southeast from home"), a name of a street ("approaching Broadway"), a name of a point of interest ("pool on your left"), and/or an indication as to whether the geographic trajectory is following another trajectory (e.g., of a path or route between locations)).
Since Greenberg teaches a method of providing a navigation path on map display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Fleizach, as the prior arts are in the same application field of providing map based travel guidance information, and Fleizach further teaches user gesture to select a starting location on map. By incorporating Fleizach into Greenberg would improve the integrity of Greenberg’s system by allowing an upcoming intersection is automatically announced (Fleizach, paragraph [0068]).


claim 7, the rejection of claim 1 is incorporated. Greenberg teaches the method of claim 1, wherein in response to detecting the second user input, determining a path on the map (paragraph [0034]-[0035], user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; when a route is selected that includes a segment within the restricted area for a driving restriction, the navigation application 154 may present a prompt or user control for providing information related to the identified driving restriction).
Greenberg does not teach:
in accordance with a determination of a distance from the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information that includes the distance.
Fleizach teaches:
in accordance with a determination of a distance from the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information that includes the distance (paragraph [0064], audio output indicative of the geographic-trajectory characteristics can be provided. The audio output can include, e.g., a direction, a distance (e.g., "2 miles from starting location" or "1 mile Southeast from home"), a name of a street ("approaching Broadway"), a name of a point of interest ("pool on your left"), and/or an indication as to whether the geographic trajectory is following another trajectory (e.g., of a path or route between locations)).
an upcoming intersection is automatically announced (Fleizach, paragraph [0068]).

As to dependent claim 8, the rejection of claim 1 is incorporated. Greenberg teaches the method of claim 1, wherein in response to detecting the second user input, determining a path on the map (paragraph [0034]-[0035], user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; when a route is selected that includes a segment within the restricted area for a driving restriction, the navigation application 154 may present a prompt or user control for providing information related to the identified driving restriction).
Greenberg does not teach:
in accordance with a determination of a distance from the starting location to a nearest intersection along the path and between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the distance from the starting location to the nearest intersection.

in accordance with a determination of a distance from the starting location to a nearest intersection along the path and between the starting location and the ending location, providing the audio that includes the traversal information comprises providing audio information about the distance from the starting location to the nearest intersection (paragraph [0064], audio output indicative of the geographic-trajectory characteristics can be provided. The audio output can include, e.g., a direction, a distance (e.g., "2 miles from starting location" or "1 mile Southeast from home"), a name of a street ("approaching Broadway"), a name of a point of interest ("pool on your left"), and/or an indication as to whether the geographic trajectory is following another trajectory (e.g., of a path or route between locations)).
Since Greenberg teaches a method of providing a navigation path on map display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Fleizach, as the prior arts are in the same application field of providing map based travel guidance information, and Fleizach further teaches user gesture to select a starting location on map. By incorporating Fleizach into Greenberg would improve the integrity of Greenberg’s system by allowing an upcoming intersection is automatically announced (Fleizach, paragraph [0068]).

As to dependent claim 12, the rejection of claim 1 is incorporated. Fleizach teaches the method of claim 1, wherein providing the audio that includes the traversal information comprises providing an audio description of the ending location (paragraph [0064], audio output indicative of the geographic-trajectory characteristics can be provided. The audio output can include, e.g., a direction, a distance (e.g., "2 miles from starting location" or "1 mile Southeast from home"), a name of a street ("approaching Broadway"), a name of a point of interest ("pool on your left"), and/or an indication as to whether the geographic trajectory is following another trajectory (e.g., of a path or route between locations)).
Claim 24 is rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of Foster et al. (US 20150192426 A1, hereinafter Foster).

As to dependent claim 24, the rejection of claim 1 is incorporated.  Greenberg
teaches the method of claim 1, with the second user input (paragraph [0034], The map display may include user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; user swiping left is the second user input selecting a first direction of navigation).
	Greenberg/Fleizach does not teach:
	the user input is a tap input.
	Foster teaches:
	the user input is a tap input (paragraph [0089], the head unit 14 may transmit the "raw" touch event (e.g., a tap of the upper right corner of the display) to the portable device 10, and the portable device may determine that the user requested navigation directions to the Sydney Opera House based on the "raw" touch event).
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user input is a tap input, as taught by Foster, as the prior arts are in the same application field of providing travel interface information. By incorporating Foster into Greenberg/Fleizach would expand the utility of Greenberg/Fleizach’s system by allowing the user requested navigation directions to the Sydney Opera House based on the "raw" touch event (Foster, paragraph [0089]).

Claim 25 is rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of TANIZAKI et al. (US 20160187152 A1, hereinafter TANIZAKI).

As to dependent claim 25, the rejection of claim 1 is incorporated. Greenberg
teaches the method of claim 1, with the second user input (paragraph [0034], The map display may include user controls for selecting one of the sets of navigation directions, for example by touch-selecting one of the routes on the map display, by swiping left, right, up, or down to toggle between routes; user swiping left is the second user input selecting a first direction of navigation).
	Greenberg/Fleizach does not teach:

TANIZAKI teaches:
the user input is a drag gesture in the first direction, and wherein movement of the drag gesture changes the first direction of navigation to a second direction of navigation and changes the ending location to a second ending location in the second direction of navigation (paragraph [0039], in the case where the guide route 52 is displayed on the liquid crystal display 15 as illustrated in FIG. 5, and when the user touches on at a location X on the guide route 52 displayed on the liquid crystal display 15, thereafter drags to a location Y, and touches off at the location Y, the CPU 41 determines that an operation by the user for changing the guide route has been received. Then, the location Y is specified as the designated location; the dragging is from location X to Y, which changes the travel route’s direction).
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user input is a drag gesture in the first direction, and wherein movement of the drag gesture changes the first direction of navigation to a second direction of navigation and changes the ending location to a second ending location in the second direction of navigation, as taught by TANIZAKI, as the prior arts are in the same application field of providing travel interface guidance information. By an operation by the user for changing the guide route has been received (TANIZAKI, paragraph [0039]).



23. (New) The method of claim 1, the method further comprising: after selecting the starting location and after detecting the second user input, detecting, via the one or more input devices, a third user input and movement of the third user input to a first location on the map; in response to detecting movement of the third user input to the first location on the map: selecting a second direction of navigation based on a relative direction between the starting location and the first location on the map; determining a second ending location based on the starting location and the second direction of navigation; and providing, based on the verbosity setting, second audio information that includes traversal information about traversing from the starting location to the second ending location in the second direction of navigation; after providing the second audio information, detecting further movement of the third user input to a second location on the map; and in response to detecting further movement of the third user input to the second location on the map: selecting a third direction of navigation based on a relative direction between the starting location and the second location on the map; determining a third ending location based on the starting location and the third direction of navigation; and providing, based on the verbosity setting, third audio information that 
Claim 2 is rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of Wagelin et al. (US 20140197924 A1, hereinafter Wagelin).

As to dependent claim 2, the rejection of claim 1 is incorporated. Fleizach teaches the method of claim 1, further comprising in response to detecting the first user input and before detecting the second user input, providing path information (paragraph [0035], when a route is selected that includes a segment within the restricted area for a driving restriction, the navigation application 154 may present a prompt or user control for providing information related to the identified driving restriction).
	Greenberg/Fleizach does not teach:
providing audio that includes a description of the starting location. 
	Wagelin teaches:
providing audio that includes a description of a location (paragraph [0022], the location indicating output O may include textual or voice descriptions (e.g., distance and/or direction to facility)).  
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing audio that includes a description of a location, as to communicate the location or proximity of the public facility A in a variety of ways (Wagelin, paragraph [0022]).

Claim 3 is rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of Stanger et al. (US 20120066035 A1, hereinafter Stanger).

As to dependent claim 3, the rejection of claim 1 is incorporated. Greenberg/Fleizach does not teach the method of claim 1, wherein detecting the first user input comprises detecting a double tap gesture over a location on the map to designate the location as the starting location.  
	Stanger teaches:
detecting the first user input comprises detecting a double tap gesture over a location on the map to designate the location as the starting location (paragraph [0069], a request such as "double tap map for start point" can be displayed to assist the user in establishing a route.  It a tap is detected at 1012, a tap count is evaluated at 1014 to identify a double tap).  
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been to assist the user in establishing a route (Stanger, paragraph [0069]).

Claim 4 is rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of VENKATRAMAN et al. (US 20140107919 A1, hereinafter VENKATRAMAN).

As to dependent claim 4, the rejection of claim 1 is incorporated. Greenberg/Fleizach does not teach the method of claim 1, wherein detecting the first user input comprises detecting an audio command to designate a location on the map as the starting location.  
	VENKATRAMAN teaches:
detecting the first user input comprises detecting an audio command to designate a location on the map as the starting location (paragraph [0067], the starting location may be specified as a name of a place (provided by the user through a voice-interface, a keypad, or some other interface), a point on a map (displayed on the mobile device's screen), an address, geographical coordinates, etc).
the starting location may be specified as a name of a place (VENKATRAMAN, paragraph [0067]).

Claim 9 is rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of Furuhata et al. (US 20130116919 A1, hereinafter Furuhata).

As to dependent claim 9, the rejection of claim 1 is incorporated.  Greenberg teaches the method of claim 1, wherein in response to detecting the second user input, provide path information (paragraph [0035], when a route is selected that includes a segment within the restricted area for a driving restriction, the navigation application 154 may present a prompt or user control for providing information related to the identified driving restriction); Fleizach teaches providing the audio that includes traversal information and from the starting location and the ending location, providing the traversal information (paragraph [0064], audio output indicative of the geographic-trajectory characteristics can be provided. The audio output can include, e.g., a direction, a distance (e.g., "2 miles from starting location" or "1 mile Southeast from home"), a name of a street ("approaching Broadway"), a name of a point of interest ("pool on your left"), and/or an indication as to whether the geographic trajectory is following another trajectory (e.g., of a path or route between locations)).
Greenberg/Fleizach does not teach:
in accordance with a determination of at least one hazard along the path, providing the audio that includes the traversal information comprises providing audio information about the at least one hazard.
Furuhata teaches:
in accordance with a determination of at least one hazard along the path, providing the audio that includes the traversal information comprises providing audio information about the at least one hazard (paragraph [0101], In accordance with this, instead of the warning location, the location/speed detection part 202 may be configured to detect the location (the output condition 402 location shown in FIG. 4) at which the output of the voice message (that is, the hazard location information)).
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in accordance with a determination of at least one hazard along the path, providing the audio that includes the traversal information comprises providing audio information about the at least one hazard, as taught by Furuhata, as the prior arts a voice output of hazard location information (Furuhata, paragraph [0003]).

Claim 10 is rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of IBRAHIM et al. (US 20120253596 A1, hereinafter IBRAHIM).

As to dependent claim 10, the rejection of claim 1 is incorporated. Greenberg teaches the method of claim 1, wherein in response to detecting the second user input, provide path information (paragraph [0035], when a route is selected that includes a segment within the restricted area for a driving restriction, the navigation application 154 may present a prompt or user control for providing information related to the identified driving restriction); Fleizach teaches in accordance with a determination of a road information along the path between the starting location and the ending location, providing audio of thethat includes the traversal information comprises providing audio information about the road information (paragraph [0068], After detecting the input, an intersection can be identified (e.g., a next intersection along the road in a current tracking direction or a next intersection along the road in a direction associated with the flicking input).  The identified intersection can be announced to a user).

road information about the elevation change.  
IBRAHIM teaches:
road information about the elevation change (paragraph [0024], A display unit 250 displays the estimated road path for easy viewing by the vehicle operator, such as on the vehicle dashboard, so that the vehicle operator can be made aware of any upcoming curves in the road and/or changes in elevation (e.g., road is going up a hill or down a hill in the next 200 meters) on which the road path leads).  
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate road information about the elevation change, as taught by Wyche, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating IBRAHIM into Greenberg/Fleizach would expand the utility of Greenberg/Fleizach’s system by allowing to changes in elevation of the course of travel are continuously shown to facilitate visual appreciation with 3D or virtual perspective of the difficulty thereof by the traveler (IBRAHIM, paragraph [0024]).

Claim 13 is rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of Sato et al. (US 20090027399 A1, hereinafter Sato).

claim 13, the rejection of claim 1 is incorporated. Fleizach teaches the method of claim 1, further comprising: 
detecting, via the one or more user input devices, a third user input to select an intersection on the map (paragraph [0068], For example, a user can be tracking a north-south road. The user can quickly flick his finger (e.g., generally or in a particular direction); user flick is the third input); and in response to detecting the third user input to select the intersection, providing audio of names of one or more intersection (paragraph [0068], After detecting the input, an intersection can be identified (e.g., a next intersection along the road in a current tracking direction or a next intersection along the road in a direction associated with the flicking input). The identified intersection can be announced to a user).
Greenberg/Fleizach does not teach:
one or more thoroughfares that bisect the intersection.
Sato teaches:
one or more thoroughfares that bisect the intersection (paragraph [0067], The characteristics of the intersection includes, e.g., a complicated intersection such as a junction of three streets or a junction of five streets, an intersection where a road bisects at a shallow angle).
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more thoroughfares that bisect the intersection, as taught by Sato, as the prior arts are in the same application field of providing travel the route deviation ratio can be calculated from a past traveling history (Sato, paragraph [0067]).

Claims 14-15 are rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of Vulcano et al. (US 20140365120 A1, hereinafter Vulcano).

As to dependent claim 14, the rejection of claim 1 is incorporated. Greenberg teaches the method of claim 1, further comprising: after detecting the first user input (paragraph [0019], the input to enter the origin address), and Fleizach teaches: detecting, via the one or more input devices, a third user input that includes a gesture over a plurality of locations around the starting location (paragraph [0068], The user can quickly flick his finger (e.g., generally or in a particular direction).  After detecting the input, an intersection can be identified (e.g., a next intersection along the road in a current tracking direction or a next intersection along the road in a direction associated with the flicking input); a user can continue to flick his finger, such that other intersections are subsequently announced; the flick gesture is the third input); 
in response to detecting the third user input, determining one or more paths on the map that connect the starting location to one or more of the plurality of locations (paragraph [0068], a user can navigate through a web of connected streets by using directional gestures (e.g., flicking up for an identification of an upward intersection, flicking left for an identification of a leftward intersection, etc.)); and 
providing audio that includes traversal information about traversing along the one or more paths from the starting location (paragraph [0069], Characteristics of the geographic trajectory can be identified to user 105, e.g., via an audio signal 125 provided via a speaker 120 of electronic device 115).
Greenberg/Fleizach does not teach:
a drag gesture over a location on the map.
Vulcano teaches:
a drag gesture over a location on the map (paragraph [0154], the result of the swipe/drag gesture, with the mapping application having moved the viewed region of the map rightward enough that the current location indicator is now off the display screen (to the left)).
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a drag gesture over a location on the map, as taught by Vulcano, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating Vulcano into Greenberg/Fleizach would expand the utility of Greenberg/Fleizach’s system by allowing viewing of the map region currently off of the screen to the right (Vulcano, paragraph [0154]).

claim 15, the rejection of claim 14 is incorporated. Greenberg teahes the method of claim 14, further comprising: 
determining a plurality of paths that are connected to the starting location (paragraph [0033],  the navigation server 138 provides several sets of navigation directions to the user, each directing the user from the origin location to the destination location on a different route).
Fleizach teaches:
in response to detecting the third user input, and in accordance with a determination that the third user input is being performed: determining a location of the plurality of locations that is associated with a current position of the user gesture  (paragraph [0068], The user can quickly flick his finger (e.g., generally or in a particular direction).  After detecting the input, an intersection can be identified (e.g., a next intersection along the road in a current tracking direction or a next intersection along the road in a direction associated with the flicking input); a user can continue to flick his finger, such that other intersections are subsequently announced; the flick gesture is the third input);  
providing audio that includes traversal information about traversing along a path of the plurality of paths that connects the starting location to a location on the map nearest to the location that is associated with a current position of the user gesture (paragraph [0069], Characteristics of the geographic trajectory can be identified to user 105, e.g., via an audio signal 125 provided via a speaker 120 of electronic device 115).
Fleizach/Spinelli does not teach:
a drag gesture over a location on the map.

a drag gesture over a location on the map (paragraph [0154], the result of the swipe/drag gesture, with the mapping application having moved the viewed region of the map rightward enough that the current location indicator is now off the display screen (to the left)).
Since Fleizach/Spinelli teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a drag gesture over a location on the map, as taught by Vulcano, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating Vulcano into Fleizach/Spinelli would expand the utility of Fleizach/Spinelli’s system by allowing viewing of the map region currently off of the screen to the right (Vulcano, paragraph [0154]).

Claim 16 is rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of DEVKAR et al. (US 20170328734 A1, hereinafter DEVKAR).

As to dependent claim 16, the rejection of claim 14 is incorporated. Fleizach teaches the method of claim 14, further comprising: 
providing audio  that includes traversal information (paragraph [0064], audio output indicative of the geographic-trajectory characteristics can be provided. The audio output can include, e.g., a direction, a distance (e.g., "2 miles from starting location" or "1 mile Southeast from home"), a name of a street ("approaching Broadway"), a name of a point of interest ("pool on your left"), and/or an indication as to whether the geographic trajectory is following another trajectory (e.g., of a path or route between locations)).
Greenberg/Fleizach does not teach:
providing a cardinal direction of travel from the starting location and along the path of the plurality of paths.  
DEVKA teaches:
providing a cardinal direction of travel from the starting location and along the path of the plurality of paths (paragraph [0011], voice based navigation guidance for the location coordinates of the selected path, wherein the location coordinates ins the cardinal direction of travel; determining one or more paths between the start location and the destination location).
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate p providing a cardinal direction of travel from the starting location and along the path of the plurality of paths, as taught by DEVKA, as the prior arts are in the same application field of providing travel guidance information on a map. This combination allows By incorporating DEVKA into Greenberg/Fleizach would expand the utility of Greenberg/Fleizach’s system by allowing a user travel details module that is configured to obtain information pertaining to a start time, a start location and a destination location from a client device associated with a user (DEVKA, paragraph [0018]).

Claim 17 is rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of Vulcano et al. (US 20140365120 A1, hereinafter Vulcano) and in view of IWASE et al. (US 20100321406 A1, hereinafter IWASE) and in view of McGaffey al. (US 6340936 B1, hereinafter McGaffey).

As to dependent claim 17, the rejection of claim 14 is incorporated. Fleizach teaches the method of claim 14, further comprising: 
in response to detecting the third user input, determining one or more paths that are connected to the starting location (paragraph [0068], The user can quickly flick his finger (e.g., generally or in a particular direction).  After detecting the input, an intersection can be identified (e.g., a next intersection along the road in a current tracking direction or a next intersection along the road in a direction associated with the flicking input); a user can continue to flick his finger, such that other intersections are subsequently announced; the flick gesture is the third input), Vulcano teaches the drag gesture (paragraph [0154], the result of the swipe/drag gesture, with the mapping application having moved the viewed region of the map rightward enough that the current location indicator is now off the display screen (to the left)).
Greenberg/Fleizach/Vulcano does not teach:

providing audio that includes street names of each path of the one or more paths in an order that the respective paths are bisected by the drag gesture.  
	IWASE teaches:
one or more path bisected by the user gesture, and the one or more paths in an order that respective paths are bisected by the drag gesture (Fig. 13, paragraph [0153], the section 316 of the trajectory line 302 between the start point 312 and the end point 314 specified in the above-described manner, while sliding his/her finger on the map screen 300; the dragging trajectory bisects plurality of streets in an order).
Since Greenberg/Fleizach/Vulcano teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more path bisected by the user gesture, and the one or more paths in an order that respective paths are bisected by the drag gesture, as taught by IWASE, as the prior arts are in the same application field of displaying travel information on a map. By incorporating IWASE into Greenberg/Fleizach/Vulcano would expand the utility of Greenberg/Fleizach/Vulcano’s system by allowing the trajectory line 302 on the map screen 300 is traced (IWASE, paragraph [0153]).
Greenberg/Fleizach/Vulcano/IWASE does not teach: 
providing audio that includes street names.  
McGaffey teaches:
providing audio that includes street names (Col 2 line 66-Col 3 line 4, the control unit can provide that if the push button 15 is held for an extended period of time, such as at least about three seconds, a message will play announcing the intersection and the street being crossed).  
Since Greenberg/Fleizach/Vulcano/IWASE teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing audio that includes street names, as taught by McGaffey, as the prior arts are in the same application field of providing travel guidance voice information. By incorporating McGaffey into Greenberg/Fleizach/Vulcano/IWASE would expand the utility of Greenberg/Fleizach/Vulcano/IWASE’s system by allowing emitting an audible output in the pedestrian signal system (McGaffey, Col 3 line 16-18).

Claims 18-19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Greenberg et al. (US 20190178660 A1, hereinafter Greenberg) in view of Fleizach et al. (US 20130332070 A1, hereinafter Fleizach) and in view of CHUPAKHIN (US 20160313138 A1, hereinafter CHUPAKHIN).

As to dependent claim 18, the rejection of claim 14 is incorporated. Greenberg/Fleizach does not teach the method of claim 1, further comprising: after detecting the second user input, detecting, via the one or more input devices, a third user input to designate a new location on the map as a new starting location; in response to detecting the third user input, designating the new location as the new starting location.  
CHUPAKHIN teaches:
(paragraph [0062], once the route is generated and displayed on the map image 302 (wherein the third user input is received for specifying the destination location), the user may wish to change the route by selecting a new start location on the map image 302 or by clicking an icon representing the first start location 802 and dragging the icon across the map to a new location 808).
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate after detecting the second user input, detecting, via the one or more input devices, a third user input to designate a new location on the map as a new starting location; in response to detecting the third user input, designating the new location as the new starting location, as taught by CHUPAKHIN, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating CHUPAKHIN into Greenberg/Fleizach would expand the utility of Greenberg/Fleizach’s system by allowing to transmit to the server 104 a request to change the route in accordance with the changes to the start or end locations (CHUPAKHIN, paragraph [0062]).

As to dependent claim 19, the rejection of claim 18 is incorporated. Greenberg/Fleizach does not teach the method of claim 18, further comprising: after detecting the third user 
CHUPAKHIN teaches:
after detecting the third user input, detecting, via the one or more input devices, a fourth user input to designate a previous starting location as the new starting location; and in response to detecting the fourth user input, designating the previous starting location as the new starting location (paragraph [0062], once the route is generated and displayed on the map image 302 (wherein the third user input is received for specifying the destination location), the user may wish to change the route by selecting a new start location on the map image 302 or by clicking an icon representing the first start location 802 and dragging the icon across the map to a new location 808, wherein the user just drags the start icon (the fourth user input) to the previous start location).
Since Greenberg/Fleizach teaches a method of providing a navigation path based on user input of starting location and a direction of navigation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate after detecting the third user input, detecting, via the one or more input devices, a fourth user input to designate a previous starting location as the new starting location; and in response to detecting the fourth user input, designating the previous starting location as the new starting location, as taught by CHUPAKHIN, as the prior arts are in the same application field of providing travel guidance information on a map. By incorporating CHUPAKHIN into Greenberg/Fleizach would expand the utility of transmit to the server a request to change the route in accordance with the changes to the start or end locations (CHUPAKHIN, paragraph [0062]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 20, and 21, and addition of claims 24-25.

Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
	As to independent claims 1, 20, and 21, Applicant argues that combination of Greenberg in view of Fleizach does not teach the newly added feature of the claim. Contrary as argued by the applicant, Greenberg teaches a navigation application with a map display for a user selecting one of the sets of navigation directions
 by swiping to a certain direction on the map (Greenberg, paragraph [0034]-[0035]). The swiping gesture specifies a selected route for navigation. In addition to the 112(b) rejection of the amended element “after the first user input, detecting, via the one or more input devices, a second user input to select a first direction of navigation from the starting location, wherein the second user input selects the first direction of navigation without selecting an ending location of a path that traverses in the first direction of navigation and connects the starting location to the ending location, and wherein the path extends beyond a location of the second user input”, Greenberg still teaches this 
As the combination prior art, Fleizach teaches determining the ending location based on the starting location and the first direction of navigation by using one user gesture of an input-space trajectory, and provide corresponding travel guidance information (Fleizach, paragraph [0066]-[0068]). Fleizach makes up what is not taught by Greenberg.
	As a conclusion, Greenberg in view of Fleizach teaches the amended independent claims 1, 20, and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143